Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-6 and 8-17 in the reply filed on 02/15/22 is acknowledged. Currently, claims 7 and 19-20 are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first shape is different from the second shape” in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11 appears to be duplicated of claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitation “wherein the composite structure forms a multi-shell composite structure, wherein the multi-shell composite structure comprises a first shell member comprising a first ferrite layer surrounded by a first dielectric electric layer, and wherein the multi-shell composite structure comprises a second shell member comprising a second ferrite layer surrounded by a second dielectric layer, wherein the second shell member surrounds the first shell member” in lines 1-6, renders the claimed indefinite since it is not clear how the composite structure forms a multi-shell composite structure. It is not clear whether the multi-shell composite structure includes or does not include the ferrite layer and the dielectric layer as recited in the base claim 1. For examination purpose, it is interpreted as “a first shell member comprising a first ferrite layer being the ferrite layer surrounded by a first dielectric electric layer being the dielectric layer.
Clarifications are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, “Lossy Ferrite Core-Dielectric Shell Structure for Miniature GHz Axial-Mode Helical Antenna”, IEEE Antennas and Wireless Propagation Letters (Volume: 18, Issue: 5, May 3, 2019). 
Regarding claims 1 and 18, Lee discloses in Figure 1C, an antenna comprising:
a ferrite-dielectric composite structure comprising a ferrite layer and a dielectric layer; and
a radiator comprising a conductor placed in proximity the composite structure to form the antenna with the composite structure;
wherein the dielectric layer is configured to reduce lossy characteristics of the ferrite layer.
Regarding claim 2, as applied to claim 1, Lee discloses in Figure 1C, 
wherein the conductor of the radiator is helically wounded around the composite structure, wherein the composite structure forms a single shell, wherein the single shell comprises a core as the ferrite layer, and wherein the single shell comprises a shell as the dielectric layer.
Regarding claim 5, as applied to claim 2, Lee discloses in Figure 1C, 
wherein the composite structure and radiator forms an axial-mode helical antenna.
Regarding claim 6, as applied to claim 1, Lee discloses in Figure 1A, further comprising:
a substrate, wherein the substrate comprises a quarter-wave transmission line, wherein the radiator is configured to be electrically coupled to the quarter-wave transmission line.
Regarding claim 9, as applied to claim 1, Lee discloses in Figure C, 

Regarding claim 13, as applied to claim 1, Lee discloses in Figure 1C and abstract, wherein the ferrite layer comprise a material selected from the group consisting of a spinel ferrite, a hexagonal ferrite (see abstract), a ferrite composite, and a soft magnetic material having permeability higher than 1.
Regarding claim 14, as applied to claim 1, Lee discloses, wherein the dielectric layer comprise a material selected from the group consisting of acrylonitrile butadiene styrene (see abstract), polyactic acid, polyvinyl alcohol, glass, an organic material having permittivity higher than 1, an inorganic material having permittivity higher than 1, and a metallic material having permittivity higher than 1.
Regarding claims 16-17, as applied to claim 1, Lee discloses wherein the composite structure has a shape selected from the group consisting of a cylinder (see Fig. 1C), a cone, a sphere, a cuboid, a triangular prism, a pyramid, and a triangular-based pyramid, a hexagonal prism, a polygonal prism, and a polygonal pyramid; wherein the ferrite core has a dielectric loss tangent of at least 0.08 (see Conclusion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yamada et al (US 2015/0022410).
Regarding claims 3-4, as applied to claim 1, Lee discloses in Figure 1C, 
 comprising a second ferrite layer surrounded by a second dielectric layer, wherein the second shell member surrounds the first shell member; and
wherein the multi-shell composite structure comprises one or more additional N shell members each comprising a ferrite layer surrounded by a dielectric layer, wherein at least one of the one or more additional N shell members surrounds the second shell member.
 However, multi-shell composite structure to improve in properties and reliability by using such structure is not new. One of such examples is the teaching of Yamada in Figure 1, ferrite layer (2) and dielectric layer (3). It would have been obvious to one having ordinary skill in the art before the time the invention was made to employ the teaching of Yamada in the composite structure of Lee by increase the number of the ferrite layer and dielectric layer to form a multi-shell composite structure to improve the properties and reliability of the structure based on particular application or environment of use. Therefore, to employ having the multi-shell composite structure as claimed invention would have been obvious to person skill in the art.
Regarding claim 12, as applied to claim 1, Yamada discloses in Figure 1, wherein a second dielectric layer (3) is located between the dielectric layer (3) and the ferrite layer (2).
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 8, Lee discloses every feature of claimed invention as expressly recited in claim 1, except for wherein the dielectric layer has a first shape and the ferrite layer has a second shape, wherein the first shape is different from the second shape. However, such difference is not patentable. It would have been obvious to one having ordinary skill in the art before the time the invention was made to vary the shapes of the ferrite layer and dielectric layer to provide proper support for the .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ishida et al (US 2005/0023501).
Regarding claims 10-11, Lee discloses every feature of claim 1, except for wherein the dielectric layer forms an air gap with the ferrite layer.
Ishida discloses in Figure 1B, wherein the dielectric layer forms an air gap with the ferrite layer.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify ferrite layer of Lee with the ferrite layer forming an air gap with ferrite layer as taught by Ishida to optimize the radiation characteristic for the antenna. Therefore, to employ having the dielectric layer forming an air gap as claimed invention would have been obvious to person skill in the art.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845